Filed pursuant to General Instruction II.L of Form F-10 File No. 333-193960 PROSPECTUS SUPPLEMENT (to a Short FormBase Shelf Prospectus dated February 21, 2014) US$750,000,000 ROGERS COMMUNICATIONS INC. 5.00%Senior Notes Due 2044 The US$750,000,0005.00%senior notes due 2044 (the “notes”) will bear interest at the rate of5.00% per year from March10, 2014. We will pay interest on the notes semi-annually in arrears onMarch 15andSeptember 15of each year, beginning onSeptember 15, 2014. The effective yield on the notes if held to maturity will be5.05% per year. Unless we redeem the notes earlier, the notes will mature onMarch 15, 2044. We may redeem the notes in whole, at any time, or in part, from time to time, at the redemption price described in this prospectus supplement. We may also redeem all of the notes at any time in the event that certain changes involving Canadian withholding taxes occur. If we experience a change in control and there is a specified decline in the credit rating of the notes, we will be required to make an offer to purchase all of the notes at a price equal to 101% of their principal amount plus accrued and unpaid interest to the date of purchase in order to avoid an event of default under the notes. The notes will be unsecured, unsubordinated obligations of Rogers Communications Inc. and will rank equally with its unsecured, unsubordinated obligations. Subject to the release provisions described herein, payment of principal, premium, if any, and interest on the notes will be fully and unconditionally guaranteed on an unsecured, unsubordinated basis by Rogers Communications Partnership, one of our indirect, wholly-owned subsidiaries. Investing in the notes involves risks. See the “Risk Factors” section on page19 of the accompanying prospectus, as well as “Risks Related to the Notes” beginning on pageS-8 of this prospectus supplement. This offering is made by a foreign issuer that is permitted, under a multijurisdictional disclosure system adopted by the United States, to prepare this prospectus supplement and the accompanying prospectus in accordance with the disclosure requirements of its home country. Prospective investors should be aware that such requirements are different from those of the United States. The financial statements included or incorporated herein have been prepared in accordance with foreign generally accepted accounting principles and thus may not be comparable to financial statements of United States companies. Prospective investors should be aware that the acquisition of the notes described herein may have tax consequences both in the United States and in the home country of the Registrants. Such consequences for investors who are resident in, or citizens of, the United States may not be described fully herein. The enforcement by investors of civil liabilities under the federal securities laws may be affected adversely by the fact that the Registrants are organized under the laws of a foreign country, that some or all of their officers and directors may be residents of a foreign country, that some or all of the underwriters or experts named in the registration statement may be residents of a foreign country and that all or a substantial portion of the assets of the Registrants and said persons may be located outside the United States. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION NOR HAS THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROSPECTUS SUPPLEMENT OR THE ACCOMPANYING PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The notes offered hereby have not been qualified for sale under the securities laws of any province or territory of Canada (other than the Province of Ontario) and are not being offered in Canada or to any resident of Canada. See “Underwriting”. Price to Public(1) Underwriters’ Commission(2) Net Proceeds to RCI(3) Per note(4) % % % Total US$ US$ US$ The price to the public set forth above does not include accrued interest, if any, from March 10, 2014, if settlement occurs after that date. We have agreed to indemnify the underwriters against certain liabilities. See “Underwriting”. Before deducting expenses of the offering estimated to be approximately US$1 million, which, together with the underwriters’ commissions, will be paid by us. Expressed as a percentage of the principal amount of the notes. The underwriters, as principals, conditionally offer the notes, subject to prior sale, if, as and when issued by us, and accepted by the underwriters in accordance with the conditions contained in the underwriting agreement referred to under “Underwriting” in this prospectus supplement. The underwriters may sell notes for less than the initial offering price in circumstances discussed under “Underwriting”. In addition, the underwriters may over-allot or effect transactions which stabilize or maintain the market price of the notes at levels other than those that might otherwise prevail on the open market. Such transactions, if commenced, may be discontinued at any time. See “Underwriting”. Each of Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith Incorporated,RBC Capital Markets, LLC, J.P. Morgan Securities LLC, BMO CapitalMarkets Corp., Scotia Capital (USA) Inc. and TD Securities (USA) LLCis an affiliate of a bank or a financial institution that is currently a lender to us under our bank credit facility or our letter of credit facility and/or a counter-party to one or more derivatives contracts with us. Accordingly, we may be considered to be a connected issuer of each such underwriter for purposes of applicable securities legislation in each of the provinces of Canada. See “Underwriting”. There is currently no market through which the notes may be sold and purchasers may not be able to resell the notes purchased under this prospectus supplement. This may affect the pricing of the notes in the secondary market, the transparency and availability of trading prices, the liquidity of the notes, and the extent of issuer regulation. See “Risks Related to the Notes”. The underwriters expect to deliver the notes to purchasers on or about March 10, 2014, through the book entry facilities of The Depository TrustCompany and its direct and indirect participants, including Euroclear and Clearstream, Luxembourg. Joint Book-Running Managers BofA Merrill Lynch Citigroup RBC Capital Markets J.P. Morgan Co-Managers BMO Capital Markets Scotiabank TD Securities March 3, 2014 IMPORTANT NOTICE ABOUT INFORMATION IN THIS PROSPECTUS SUPPLEMENT AND THE ACCOMPANYING PROSPECTUS This document is in two parts. The first part is this prospectus supplement, which describes the specific terms of the notes that we are offering and also adds to and updates certain information contained in the accompanying prospectus and the documents incorporated by reference therein. The second part is the accompanying short form base shelf prospectus dated February 21, 2014, which gives more general information, some of which may not apply to the notes we are offering pursuant to this prospectus supplement. The accompanying short form base shelf prospectus is referred to as the “prospectus” in this prospectus supplement. If the description of the notes varies between this prospectus supplement and the prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained in or incorporated by reference into the prospectus, as supplemented by this prospectus supplement, and on other information included in the registration statement of which this prospectus supplement and the prospectus form a part. We have not, and the underwriters have not, authorized any other person to provide you with information that is different. If anyone provides you with different or inconsistent information, you should not rely on it. We are not, and the underwriters are not, making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. The information in this prospectus supplement and the prospectus, including the information in any document incorporated by reference therein, is accurate only as of the date of the document containing the information. Except as set forth under “Summary of the Offering”, “The Guarantor” and “Description of the Notes” or unless the context otherwise requires, in this prospectus supplement (excluding the documents incorporated by reference into the prospectus) the terms “RCI”, “Company”, “we”, “us” and “our” refer to Rogers Communications Inc. and its subsidiaries, references to Canadian dollars, dollars, “Cdn$” and “$” are to the currency of Canada and references to U.S.dollars or “US$” are to the currency of the United States. Our consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (the “IASB”) and are stated in Canadian dollars. NON-GAAPMEASURES We measure the success of our strategies using a number of key performance indicators, and use a number of financial measures, that are not recognized measures under generally accepted accounting principles and do not have a standardized meaning under IFRS. Important details in respect of these non-GAAP measures, including how they are defined and calculated and why we use them, are included in our management’s discussion and analysis (“Annual MD&A”) in respect of our financial statements as at and for the years ended December 31, 2013 and 2012, which is incorporated by reference into the prospectus. See the sections entitled “Key Performance Indicators” and “Non-GAAP Measures” in our Annual MD&A. None of these measures should be considered as an alternative to any measure calculated in accordance with IFRS. Similarly titled measures presented by other companies may have a different meaning and may not be comparable. i Table of Contents TABLE OF CONTENTS Prospectus Supplement Page DOCUMENTS INCORPORATED BY REFERENCE S-1 WHERE YOU CAN FIND MORE INFORMATION S-2 EXCHANGE RATES S-2 FORWARD-LOOKING INFORMATION S-3 SUMMARY OF THE OFFERING S-5 RISKS RELATED TO THE NOTES S-8 ROGERS COMMUNICATIONS INC. S-10 CONCURRENT CANADIAN OFFERING
